Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about August 30, 2006, which denied defendant’s application for resentencing pursuant to the 2005 Drug Law Reform Act (L 2005, ch 643), unanimously affirmed.
The court properly determined that defendant was ineligible for resentencing (see Correction Law § 851 [2], [2-b]), and that even if he were eligible, substantial justice would dictate the denial of his application (see e.g. People v Gonzalez, 29 AD3d 400 [2006], lv denied 7 NY3d 867 [2006]). We have considered and rejected defendant’s remaining arguments. Concur—Mazzarelli, J.P., Saxe, Marlow, Catterson and Malone, JJ.